Order entered October 13, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-01036-CV

                   IN THE INTEREST OF L.L.V., A CHILD

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-56612-2021

                                       ORDER

      This is an accelerated appeal involving the termination of parental rights.

Before the Court is the Collin County District Clerk’s October 10, 2022 request for

an extension of time to file the clerk’s record. We GRANT the request as follows.

We ORDER the District Clerk to file, on or before October 24, 2022, either the

clerk’s record or written verification that the trial court has not signed a judgment.

      We DIRECT the Clerk of this Court to send a copy of this order to The

Honorable Andrea Thompson, Presiding Judge of the 416th Judicial District Court;

Lynne Finley, Collin County District Clerk; and, all parties.

                                               /s/   LESLIE OSBORNE
                                                     JUSTICE